Title: To Benjamin Franklin from David Hartley, 13 May 1784
From: Hartley, David
To: Franklin, Benjamin



My Dear friend
Paris May 13 1784 7 o’clock morning

I shd be much obliged to you if you cd send me two or three words this evening after you have seen the Minister viz only thus much He can or He can not, because as the time advances to the meeting of Parlt., It wd be necessary for me to send the

first part to England by our Courier early tomorrow morning if the printer cannot do the business here. I shall be employed the whole of this day & tomorrow morning, in writing my letters, & in transcribing the first part of the Address. I wd rather receive two words from you than three But if three I must lose no time in England. Yours ever

D H—

 
Addressed: To Dr Franklin &c &c &c / Passy
